Citation Nr: 1343292	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status-post right hip fixation.

2.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1998 to May 2007 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for status-post right hip fixation and left hip strain.  An evaluation of 10 percent was granted for each hip effective May 2, 2007.

The Board previously remanded this matter in October 2012 for further procedural development, to include a new VA examination.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  Status-post right hip fixation is manifested by no more than tenderness of the right hip and subjective complaints of painful motion with limitation of motion; limitation of flexion to 30 degrees or less, limitation of abduction with motion lost beyond 10 degrees, flail hip joint or impairment of the femur is not shown.

2.  Left hip strain is manifested by no more than tenderness of the left hip and subjective complaints of painful motion with limitation of motion; limitation of flexion to 30 degrees or less, limitation of abduction with motion lost beyond 10 degrees, flail hip joint or impairment of the femur is not shown.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for status-post right hip fixation have not been met. 38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5250-5255 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for left hip strain have not been met. 38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5250-5255 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board has previously remanded this claim in October 2012.  In the remand, the Board instructed the RO to: (1) contact the Veteran regarding both private and VA treatment records for the Veteran's hip disabilities since March 2008, and associate any such records with the file; (2) schedule the Veteran for a new VA examination to ascertain the severity and manifestations of the Veteran's service-connected left and right hip disabilities; and (3) thereafter, readjudicate the Veteran's claims.

In a November 2012 letter, VA contacted the Veteran regarding treatment for her service-connected hip disabilities since March 2008.  The Veteran has not since submitted any information regarding additional treatment.  The Veteran was scheduled for and attended a December 2012 VA examination to assess the severity of her hip disabilities.  The RO subsequently readjudicated the Veteran's claim in a February 2013 supplemental statement of the case (SSOC). 

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).
II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112  (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for her right and left hip disabilities.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for the Veteran's left and right hip disabilities are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Board notes that the RO provided the Veteran with adequate notice in a February 2008 letter.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and there is no evidence of additional VA, private treatment, or social security records.  VA has arranged for examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran received VA examinations in March 2008 and again in December 2012.  The Board finds the December 2012 VA examination to be adequate for the purpose of allowing the Board to render an informed decision on both claims.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

III. Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202  (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5  (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362  (2005).  She is also competent to report symptoms of hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71  (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.

      A. Increased Rating for the Right Hip

The Veteran is seeking an increased rating for her service-connected right hip, currently rated at 10 percent.  The Veteran's right hip is currently rated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5010.  This diagnostic code, for arthritis due to trauma, directs for rating to be done under DC 5003, degenerative arthritis.  DC 5003 mandates that degenerative arthritis established by X-ray findings be rated on the basis of limitation of motion under the appropriate DC.  However, when the limitation of motion is noncompensable under the appropriate DC, a rating of 10 percent is appropriate for each major joint or group of minor joints affected by limitation of motion.  Currently the Veteran's right hip is rated under DC 5003 because previous objective findings of range of motion were noncompensable.  The Board will now discuss other potentially applicable DC's for which a higher evaluation may be warranted.

Pursuant to DC 5250, a 60 percent evaluation is appropriate where there is favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  Higher evaluations are warranted with more severe ankylosis.  38 C.F.R. § 4.71a.  At no time during the course of the appeal, has the Veteran had ankylosis of the right hip.  On the contrary, the December 2012 VA examiner determined that the Veteran did not have ankylosis of the right hip.  Consequently, rating under this DC is not warranted.

Pursuant to DC 5251, a 10 percent evaluation is warranted when extension of the thigh is limited to 5 degrees.  38 C.F.R. § 4.71a.  The most recent range of motion findings at the December 2012 VA examination document that the Veteran is able to extend her right thigh beyond 5 degrees.  After repetitive use testing the Veteran was still able to extend beyond 5 degrees.  As a result, an evaluation under this DC is not warranted.  Even if an evaluation was warranted, the Veteran would not be entitled to a rating greater than the current evaluation of 10 percent.

Under DC 5252, concerning limitation of flexion of the thigh, a 10 percent evaluation is assigned for limitation of flexion to 45 degrees.  A 20 percent evaluation is assigned for limitation of flexion to 30 degrees.  A 30 percent evaluation is assigned for limitation of flexion to 20 degrees.  The highest schedular rating, 40 percent, is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.  Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees.  38 C.F.R. § 4.71, Plate II.  Objective testing at the December 2012 examination found flexion of the right hip to be greater than 125 degrees with no objective evidence of painful motion.  Repetitive use testing resulted in flexion beyond 125 degrees.  At no time during the appeal has limitation of flexion been limited to 30 degrees or less.  Consequently, an evaluation under this DC is not warranted. 

DC 5253, impairment of the thigh, warrants a 10 percent evaluation in two circumstances: where a limitation of rotation does not allow a toe-out more than 15 degrees; or, where limitation of adduction does not allow the legs to be crossed.  A 20 percent evaluation is warranted where there is a limitation of abduction beyond 10 degrees.  Such limitations were not noted at any time during the appeal.  On the contrary, at the December 2012 examination during either initial or post-repetitive use testing.  Evaluation under this DC is not warranted.

DC 5254 is not applicable here because a hip flail has not been documented.  DC 5255 is also not applicable, as impairment of the femur has not been noted.

Neither the March 2008 nor the December 2012 examiner noted that there was additional limitation in range of motion upon repetitive use testing and functional loss.  Less movement than normal was documented for both hips, as well as pain on movement.  However, as previously mentioned, range of motion testing after repetitive use did not lead to objective findings that would be compensable under the appropriate diagnostic codes.  Additionally, muscle strength was noted as 5 out of 5 for flexion, abduction, and extension in December 2012.  Neither examiner noted weakened movement; excess fatigability; incoordination; swelling; deformity; atrophy; instability; disturbance of locomotion; and interference with sitting, standing and/or weightbearing.  The Veteran stated in December 2012 that she could not fully flex either hip beyond 110 degrees because of pain.  However, the examiner noted that there was no objective sign of pain and that the Veteran was able to unzip the knee-high boots that she was wearing "by bending over on both sides to the bottom of each boot with no apparent difficulty or pain."  While this observation is by no means determinative, it is of note that even if the Veteran was limited to flexion at 110 degrees due to pain, this would not be compensable under DC 5252.

As a result of the previous discussion, the Board finds that an evaluation in excess of 10 percent for the Veteran's right hip disability is not warranted at any time during the course of the appeal.

      
B. Increased Rating for the Left Hip

The Veteran is seeking an increased rating for her service-connected left hip, currently rated at 10 percent.  As with the right hip, the Veteran's left hip is currently rated at 10 percent under DC 5010 for limitation of motion.

Ankylosis, hip flail, and impairment of the femur have not been noted.  As a result, DC's 5250, 5254, and 5255 are not applicable.

Range of motion testing indicated that flexion of the left hip was 125 degrees or greater both before and after repetitive use during both the 2008 and 2012 VA examinations.  These objective findings are noncompensable under DC 5252.  A compensable rating is not warranted under DC 5251, as thigh extension of 5 degrees or less is not shown at anytime during the appeal.  

Similarly, an evaluation is not warranted under 5253 because abduction, adduction, or rotation was not limited to a compensable extent either before or after repetitive use.  There is no evidence of abduction with most lost beyond 10 degrees at any time during the appeal.  

As with the right hip, the March 2008 and December 2012 examiners noted both additional limitation in range of motion testing and functional loss after repetitive use.  However, for the reasons earlier explained, this additional limitation and functional loss in the left hip is not substantial enough to warrant a higher evaluation.  The examiners did not note weakened movement; excess fatigability; incoordination; swelling; deformity; atrophy; instability; disturbance of locomotion; and interference with sitting, standing and/or weightbearing.  Even if the Veteran is limited to flexion to 110 degrees as alleged by the Veteran during the 2012 examiantion, this would not warrant a compensable rating under any of the applicable DC's.  As a result, a rating in excess of 10 percent for the left hip is not warranted.

      
C. Scars

In a January 2009 statement, the Veteran contends that she has disfiguring and painful scars that need to be evaluated.  Scars are rated under DC's 7800, 7801, 7802, 7804, and 7805.  38 C.F.R. § 4.118.

Scars were noted upon examination, however, they were not found to be painful, unstable, or covering an area greater than 39 square centimeters (six square inches). 
Consequently, the Veteran's scars not compensable under the appropriate diagnostic codes.

      D. Extraschedular Considerations for Right and Left Hips

Under Floyd v. Brown, 9 Vet. App. 88, 95  (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111  (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right and left hip disabilities is inadequate.  

The Veteran contends that she has pain in both hips "about half the time now," which correlates with activity.  The Veteran specified that pain in her right hip occurs when she walks more than a mile, when she stands more than 25 minutes, or wears certain shoes with heels.  She does not have pain most of the time when at rest, but will get pain if she sits a long time.  The Veteran states that she takes over the counter Motrin in the morning and afternoon, along with a Tylenol PM and occasional ibuprofen or Aleve at night.  

A comparison between the levels of severity and symptomatology of the Veteran's hip disabilities with the established criteria found in the rating schedule for such disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers range of motion, functional loss, and pain.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

In short, there is nothing in the record to indicate that the Veteran's service-connected right and left hip disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In this case, the manifestations of the disability are contemplated by the schedular criteria governing hip and thigh disabilities.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for status-post right hip fixation is denied.

Entitlement to an initial evaluation in excess of 10 percent for left hip strain is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


